                   Case 1:20-cv-08623-PAE Document 28 Filed 03/29/21 Page 1 of 2




        March 26, 2021                                                Susan Kayser
                                                                      Susan.Kayser@klgates.com

                                                                      T +1 212 536 3900
                                                                      F +1 212 536 3901
        By ECF

        Hon. Paul A. Engelmayer
        Thurgood Marshall United States Courthouse
        40 Foley Square
        Courtroom 1305
        New York, New York 10007

        Re:      WeWoreWhat LLC, et al. v. CV Collection, LLC d/b/a The Great Eros, Case No. 1:20-
                 cv-08623-PAE consolidated with CV Collection, LLC d/b/a The Great Eros v.
                 WeWoreWhat LLC, et al., Case No. 1:21-cv-01623-PAE

        Hon. Paul A. Engelmayer,

                 WeWoreWhat, LLC (“WeWoreWhat”), Onia, LLC (“Onia”), Danielle Bernstein
        (“Bernstein”), Saks Fifth Avenue, Inc. (“Saks”), Carbon 38, Inc. (“Carbon 38”), BOP LLC
        (“BOP”) and CV Collection, LLC (“CV”) (collectively, “the Parties”), hereby submit this joint
        letter to the Court regarding this Consolidated Action.

               The Parties have sought mediation with Magistrate Judge Gorenstein on April 23, 2021 at
        10:00 am which he has set per that request. See Dkt. Nos. 25, 26.

                In compliance with this Court’s Scheduling Order (Dkt. 19), the Parties have been diligent
        in moving this case forward. The Parties have exchanged initial discovery requests, are preparing
        responses, and are working to collect documents. The Parties have also agreed to a deposition of
        a third party (prior employee of Onia) prior to the mediation.

                In order to allow the Parties to focus their efforts on mediation and potential settlement,
        and to avoid potentially unnecessary further discovery expenses, the Parties jointly request that the
        Court issue a stay of this Action pending the outcome of the mediation. Within fourteen (14) days
        of the conclusion of the mediation session, the Parties will provide the Court with a joint status
        update and, if necessary, submit a new proposed scheduling order to reopen the Consolidated
        Action and proceed with discovery.

                 The parties thank the Court in advance for its consideration of the request herein.



K&L GATES LLP
599 LEXINGTON AVENUE NEW YORK NY 10022-6030
T +1 212 536 3900 F +1 212 536 3901 klgates.com
         Case 1:20-cv-08623-PAE Document 28 Filed 03/29/21 Page 2 of 2




Respectfully Submitted,

Counsel for the Parties:

 /s/ Susan M. Kayser                                /s/ David A. Erikson (with consent)

 Susan M. Kayser (SK 1096)                          Scott Alan Burroughs, Esq.
 K&L GATES LLP                                      DONIGER / BURROUGHS
 599 Lexington Avenue                               231 Norman Avenue, Suite 413
 New York, New York 10022                           Brooklyn, New York 11222
 Tel.: (212) 536-3900                               (310) 590-1820
 Fax: (212) 536-3901                                scott@donigerlawfirm.com
 susan.kayser@klgates.com
                                                    David A. Erikson
 Attorneys for WeWoreWhat, LLC, Onia, LLC,          Erikson Law Group
 and Danielle Bernstein                             200 North Larchmont Boulevard
                                                    Los Angeles, CA 90004
 /s/ James E. Geringer (with consent)               323-465-3100
                                                    Fax: 323-465-3177
 James E. Geringer                                  Email: david@daviderikson.com
 Klarquist Sparkman, LLP
 121 SW Salmon Street Suite 1600                    Attorneys for CV Collection, LLC
 Portland, OR 97204
 503-595-5300
 Fax: 503-595-5301
 Email: james.geringer@klarquist.com

 Attorney for BOP, LLC
                                        *UDQWHG7KLVDFWLRQLVKHUHE\VWD\HGSHQGLQJWKHSDUWLHV¶
                                        VHWWOHPHQWQHJRWLDWLRQV7KHSDUWLHVDUHGLUHFWHGWRILOHDMRLQW
                                        VWDWXVUHSRUWE\0D\LQFOXGLQJLIWKHFDVHKDVQRW
                                        VHWWOHGDSURSRVHGUHYLVHGVFKHGXOLQJRUGHU

                                        SO ORDERED.

                                                            
                                                      __________________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge

                                        0DUFK




                                                2
